Mr. Presidino Justice Brown delivered the opinion of the court. This is an action of trespass for assault and battery. There was a trial by jury which resulted in a verdict and judgment for $75. A former trial resulted in a disagreement of the jury. There are no questions of law presented for our consideration. The only reason urged for a reversal is that the verdict and judgment were unwarranted by the evidence. The evidence is conflicting. The jury and trial judge had superior opportunities to judge of the credibility of the witnesses. We see no reason for disturbing the conclusion of facts reached by the jury and approved by the judge who tried the case. Judgment aifirmed.